Rose, J.,
dissenting.
I do not concur in the opinion. If the statute authorizing the county court to require the administrator of an estate to pay, and the payee of a note to accept, payment of decedent’s interest-bearing note, before it is due according to its terms, is a part of the note by construction, the enactment of the statute is an unconstitutional interference with the right of private citizens to make private contracts between themselves according to their own mutual and harmless terms, and such legislation, in my opinion, violates a valid obligation of the contract and conflicts with the state Constitution.